Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hind et al. (US 3,385,303).
Regarding claim 16, Hind teaches a sheet, comprising: a fibrous material (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) and one or more nicotine salts wherein at least about 20% by weight of the one or more nicotine salts is monoprotic (Malic acid or a salt thereof for example, calcium malate  5.0-20.0%; col. 2 lines 62-64) and sugar (a sugar, for example, invert sugar, dextrose, fructose, or Sucrose 5.0-20.0 col. 2 lines 69-70).
Regarding claim 23, Hind teaches one or more aerosol formers selected from the group consisting of propylene glycol, triethylene glycol, 1,3-butanediol, and glycerine (col. 2 lines 65-67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303).
Regarding claim 17-18, Hind teaches a sugar, for example, invert sugar, dextrose, fructose, or Sucrose 5.0-20.0 col. 2 lines 69-70) but does not explicitly disclose the specific weight ratio of reducing sugar to total sugar in the sheet on a dry weight basis or a weight ratio of cyclic sugar to total sugar in the sheet on a dry weight basis. However it has been held 
Regarding claim 25, Hind teaches less than about 5% by weight of tobacco material on a dry weight basis (A smoking tobacco product comprising from 5.0 to 90.0% by weight of a fibrous tobacco material; col. 6 lines 50-51)
Claims 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), and further in view of Kobari et al. (US 3,718,153). 
Regarding claim 19-22 and 24, Hind does not explicitly teaches one or more natural gum binders selected from the group consisting of guar gum, xanthan gum, and gum Arabic, a sugar alcohol content of at least about 15% by weight on a dry weight basis, a weight ratio of sugar alcohol to total sugar in the sheet on a dry weight basis is at least about 2:3, mannitol, sorbitol, or a combination thereof and one or more nicotine salts selected from the group consisting of nicotine acetate, nicotine benzoate, nicotine gallate, nicotine lactate, nicotine laurate, nicotine levulinate, nicotine palmitate, nicotine pyruvate, nicotine sorbate, and nicotine stearate. However Kobari discloses a sheet-like material for smoking comprises 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder, and 2-8% of dialdehyde starch, glyoxal, and the like, as a water-proofing agent, together with other supplementary agents and a small quantity of water, .
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 26-28, Hind does not explicitly teach an aerosol-generating rod comprising a gathered sheet according to claim 16 circumscribed by a wrapper, wherein the gathered sheet is crimped and an aerosol-generating article, comprising: an aerosol-forming substrate, wherein the aerosol-forming substrate comprises an aerosol-generating rod according to claim 26. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of 
Regarding claim 29-30, Hind does not explicitly teach an aerosol-generating article comprising a combustible heat source and an aerosol- generating substrate located downstream of the combustible heat source, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26 and an aerosol-generating article comprising an aerosol-generating substrate for an electrically-heated aerosol-generating system, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26. However Gindrat further teaches a number of smoking articles in which tobacco is heated rather than combusted have been proposed in the art. Typically in heated Smoking articles, an aerosol is generated by the transfer of heat from a heat source, for example a chemical, electrical or combustible heat source, to a physically separate aerosol-generating Substrate, which may be located within, around or downstream of the heat source [0042]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind to include the smoking articles of Gindrat because it has been held that combining prior art elements according to known methods/product to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16, 22-25, 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16, 20-21, 23-26, 28-30 of copending Application No. 16472951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because similar nicotine containing sheet are taught such that claims 16 and combination of claim 16 and 21 of copending application 16472951. Claim 22 of the instant application is the same as claim 20. Claim 24 of the instant application isthe same as claim 24. Claim 25 of the instant application is the same as claim 25. Claim 27 of the instant application is the same as claim 26. Claims 28-30 of the instant application is the same as claims 28-30 respectfully.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747